September 17, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                 HEWLETT-PACKARD COMPANY, Appellant

NO. 14-15-00107-CV                           V.

  CHRISTOPHER AINSWORTH AND DANIELLE AINSWORTH, Appellee
               ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on November 19, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
       We further order the supersedeas bond posted by Hewlett-Packard Company
released.
      We further order Westchester Fire Insurance Company, the surety on the
supersedeas bond, released from liability and obligation on the bond.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.